Detailed Office Action
	The communication dated 6/28/2019 has been entered and fully considered.
Claims 17 and 25-28 have been amended.  Claims 17-20, 22, 25-28, 31, 39, and 72 are pending.
Double Patenting
Claims 17-20, 22, 25-28, 31, 39, and 72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. U.S. 9,888,719. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘719 patent claims the same features as the instant invention but with additional narrower limitations.
Claims 17-20, 22, 25-28, 31, 39, and 72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,362,806. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘806 patent claims the same features as the instant invention but with additional narrower limitations.
Response to Arguments
In light of amendment the Examiner withdraws the LI reference

The Applicant argues that in HUANG the bar and the wick are the same thing.  The applicant points to paragraph [0038] which they argue states that the wick and the bar are the same thing, specifically (207) (arguments pg. 6 last paragraph).
	In response the wick can be a porous ceramic rod as argued by the applicant.  However, the wick can also be can be made of individual; glass fibers (i.e. filaments) [0038].  Further, the susceptor can be a rod (215) (or filament depending on thickness) which runs through the wick [0039 and Figure 3].
Applicant argues that the induction coil is not intertwined with the with the rod (arguments pg. 7 lines 1-2).
	The wick and the susceptor need to be intertwined according to the claim (not the wick and induction coil).  Note please see the definition of intertwined in “Claim Interpretation” below.
Applicant argues that CAMPBELL discloses that the integral layer is intermeshed with a flavor medium.  That is CAMPBELL fails to disclose intermeshing with a wick.
	In response CAMPBELL is applied for the teaching that susceptors can be made of perforated foil (porous) or a mesh [Figure 10B and col. 10 lines 44-55].  The susceptor of HUANG is substituted with the susceptor of CAMPBELL

Claim Interpretation
In claim 1 the applicant claims “the wick and susceptor being intertwined”.
The term intertwined can mean twined together in a narrower sense or closely involved with each other.

    PNG
    media_image1.png
    389
    827
    media_image1.png
    Greyscale


The Examiner interprets the term intertwined of instant claim 1 as definition 2.  This is because in later claims 26, 27, and 28 the applicant claims objects which can’t be woven together as per definition 1.  Specifically a rod of claim 26 can’t be twined/woven with a wick.  Flakes of claim 27 cannot be woven twined/woven together with a wick.  Finally, the mesh of claim 28 cannot be woven/twined together.
	For claims 26-28 to be valid the examiner must read “intertwined” as the broader definition 2.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 17-19, 25, and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CN 103689812 HUANG et al., hereinafter HUANG.

The Examiner refers the attached English language Machine translation.

As for claim 17, HUANG discloses a liquid reservoir (206) [0038 and Figure 2].  HUANG discloses a wick (ceramic rod 207) in communication with the liquid reservoirs (206) which is porous and the liquid material travels through [0038 and Figure 2].  HUANG discloses a susceptor around (211) around at least part of the outer surface of wick (208) [0038 and Figure 2].  The wick can be made of individual; glass fibers (i.e. filaments) [0038].
As for the limitation of “intertwined” HUANG teaches the narrower limitations of claim 25/26 and therefore necessarily meets the intertwined limitation.
	As for claims 18, HUANG discloses an induction source proximate to the susceptor which is a coil (208) [0038].  The coil is a helix (208) [0038, Figure 2].
	As for claim 19, HUANG discloses one embodiment wherein the induction source is a helix (307) in the longitudinal direction [Figure 4]
As for claims 25 and 26, HUANG states that the susceptor can be a rod (215) through the wick [0039 and Figure 3].  The wick can be made of individual; glass fibers (i.e. filaments) [0038].  It is not clear to the Examiner what thickness is necessary to be a filament vs. a rod; however at least one of the two is anticipated.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over CN 103689812 HUANG et al., hereinafter HUANG, in view of U.S. 2012/0154101 MIYASHITA et al., hereinafter MIYASHITA.
As for claim 20, HUANG discloses a helical inductor coil.  HUANG does not disclose a planar inductor coil.  MIYASHITA discloses that the induction heater can be a flat planar coil [abstract, Figure 2].  At the time of the invention it would be obvious to substitute one known induction coil for another known induction coil absent evidence of unexpected results.  The person of ordinary skill in the art would expect the planar coil to heat the susceptor material.  Further, the person of ordinary skill in the art would be motivated to use this design as it has reduced coil losses [abstract]
Claim 22 are rejected under 35 U.S.C. 103 as being unpatentable over CN 103689812 HUANG et al., hereinafter HUANG, in view of U.S. 5,613,505 CAMPBELL et al., hereinafter CAMPBELL.
As for claim 22, HUANG discloses an induction source proximate to the susceptor which is a coil (208) [0038].  The coil is a helix (208) [0038, Figure 2].  HUANG does not explicitly disclose the coil is wound around the ferrite core.  CAMPBELL discloses induction heaters with a coil (12) wrapped around a cylindrical ferrite core (30) [col. 5 lines 38-45].  At the time of the invention it would be obvious to substitute one known induction heater core for another known induction heater core absent evidence of unexpected results.  The person of ordinary skill in the art would expect both induction heaters to heat up the central wick of LI.    

Claim 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over CN 103689812 HUANG et al., hereinafter HUANG.
As for claims 25 and 26 HUANG discloses that the susceptor in the induction unit can be a rod or filament within the porous wick [0039 and Figure 3].  The instant claims do not specify how thin a susceptor must be to be considered a filament versus how thick it must be to be considered a rod.  In either case it would be prima facie obvious to optimize the size of the rod/filament through the wick absent evidence of unexpected results [see e.g. MPEP 21440.04 (IV)(A)].


Claim 25, 31, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over CN 103689812 HUANG et al., hereinafter HUANG, in view of U.S. 2014/0205272 MIDGETTE et al., hereinafter MIDGETTE.
As for claim 25, HUANG discloses that the susceptor can be a bar within a porous wick [0039 and Figure 3].  The Examiner argued that it would be obvious to optimize the size to be filament or fiber size.  In the alternative, MIDGETTER discloses composite wicks (80 [abstract] which comprise filaments and conductive filaments [Figure 8].  The wicks are heatable by induction [0116].
At the time of the invention it would be obvious to substitute one known inductive heating wick for another known inductive heating wick absent evidenced of unexpected results.  The person of ordinary skill in the art would be further motivated to make the substitution as the composite wicks allow for specific release profiles [0017].  The person of ordinary skill in the art would expect success as the vaporizable materials can be nicotine which is used in e-cigarettes [0107].
As for claims 31 and 39, MIDGETTE discloses that the conductive elements can be made of nickel chromium alloys and magnetic material including iron [0069].
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over CN 103689812 HUANG et al., hereinafter HUANG, in view of U.S. 5,021,293 HUANG et al., hereinafter HUANG II.
Nota bene: the 2 Huang references are not the same inventor.
As for claim 27, HUANG discloses that the susceptor can be a bar within a porous wick [0039 and Figure 3].  HUANG does not discloses metallic flakes. HUANG II discloses that susceptor material can be in flake form [col. 4 lines 25-37].  At the time of the invention it would be obvious to substitute susceptor bar with susceptor flakes.  The person of ordinary skill in the art would expect both the bar and the flakes to heat up the wick.


Claims 28 and 72 are rejected under 35 U.S.C. 103 as being unpatentable over CN 103689812 HUANG et al., hereinafter HUANG, in view of U.S. 5,613,505 CAMPBELL et al., hereinafter CAMPBELL.
As for claims 28 and 72, HUANG discloses that the wick can be surrounded by a porous sheet of metal partially [0038].  A partial sheet of metal can be considered a ribbon of metal.  While HUANG discloses the sheet is porous it is not necessarily a mesh.  CAMPBELL discloses susceptors can be made of perforated foil (porous) or a mesh [Figure 10B and col. 10 lines 44-55].  At the time of the invention it would be obvious to substitute the porous foil of HUANG with a porous mesh of CAMPBELL.  The person of ordinary skill in the art would expect both the mesh and porous foil of HUANG to heat up the wick as both are suitable susceptor materials according to CAMPBELL.
In addition to the above as for claim 72, HUANG discloses that the porous metal sheet is on the outside and also discloses that a bar can be integrated with the wick.  CAMPBELL discloses that the porous mesh cab be intermeshed (integral/intertwined) with the substance to be heated [col. 10 lines 44-55].  At the time of the invention it would be obvious to substitute the bar of HUANG with the mesh of CAMPBELL.  The person of ordinary skill in the art would expect both the mesh and bar to heat up the wick of HUANG as it is a suitable susceptor materials according to CAMPBELL.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748